Citation Nr: 0421372	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  04-16 501	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) October 1976, decision 
that denied entitlement to service connection for 
osteoarthritis of the left shoulder.



REPRESENTATION

Moving party represented by:  Jacques P. DePlois, Attorney



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

The claim of CUE in an October 1976 Board decision denying 
service connection for osteoarthritis of the left shoulder 
arises from an April 2004 motion.  


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of its 
October 1976 decision, were before the Board, and the 
statutory and regulatory provisions extant at the time were 
correctly applied in the decision denying entitlement to 
service connection for osteoarthritis of the left shoulder.

2.  The Board's October 1976 decision does not include the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The Board's October 1976 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  Initially, the Board acknowledges that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law, however, has no bearing on the request 
for revision of the October 1976 Board decision on the basis 
of CUE.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).

Legal Criteria.  Once a Board decision has become final, as 
had the 1976 Board decision being collaterally attacked here, 
it generally may not be reversed or amended in the absence of 
CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1403 
(2003); cf. 38 U.S.C.A. § 5109A (providing for revision of 
VARO decision on basis of CUE); 38 C.F.R. § 3.105(a) (2003) 
(same).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows: 

(a) General.  Clear and unmistakable 
error is a very specific and rare kind 
of error.  It is the kind of error, of 
fact or of law, that when called to 
the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, 
that the result would have been 
manifestly different but for the 
error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For 
a Board decision issued on or after 
July 21, 1992, the record that existed 
when that decision was made includes 
relevant documents possessed by the 
Department of Veterans Affairs not 
later than 90 days before such record 
was transferred to the Board for 
review in reaching that decision, 
provided that the documents could 
reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant 
revision of a Board decision on the 
grounds of clear and unmistakable 
error, there must have been an error 
in the Board's adjudication of the 
appeal which, had it not been made, 
would have manifestly changed the 
outcome when it was made.  If it is 
not absolutely clear that a different 
result would have ensued, the error 
complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are 
not clear and unmistakable error.

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear 
and unmistakable error does not 
include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board 
decision challenged, there has been a 
change in the interpretation of the 
statute or regulation.

Rule 1404, which is found at 38 C.F.R. § 20.1404, provides as 
follows: 

(a) General.  A motion for revision of 
a decision based on clear and 
unmistakable error must be in writing, 
and must be signed by the moving party 
or that party's representative.  The 
motion must include the name of the 
veteran; the name of the moving party 
if other than the veteran; the 
applicable Department of Veterans 
Affairs file number; and the date of 
the Board of Veterans' Appeals decision 
to which the motion relates.  If the 
applicable decision involved more than 
one issue on appeal, the motion must 
identify the specific issue, or issues, 
to which the motion pertains.  Motions 
which fail to comply with the 
requirements set forth in this 
paragraph shall be dismissed without 
prejudice to refiling under this 
subpart.  

(b) Specific Allegations Required.  The 
motion must set forth clearly and 
specifically the alleged CUE, or 
errors, of fact or law in the Board 
decision, the legal or factual basis 
for such allegations, and why the 
result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give 
due process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions 
which fail to comply with the 
requirements set forth in this 
paragraph shall be dismissed without 
prejudice to refiling under this 
subpart. 

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc), the Court stated that CUE "must be the sort of error 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); cf. Bustos, 179 F.3d at 1381 (noting that 38 U.S.C. § 
5109A "merely codified 38 C.F.R. § 3.105 and the [United 
States] Court of Appeals for Veterans Claims' long[-]standing 
interpretation of CUE").  In Russell, the Court held:  "A 
determination that there was a '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell, 3 Vet. App. at 314; see also 38 C.F.R. 
§ 20.1403(b).  These CUE regulations represent a codification 
of the Court's caselaw in Smith (Rose) v. West, 11 Vet. App. 
134, 137-38 (1998) (rejecting CUE claim as to 1969 RO 
decision based on its application of VA regulation 
invalidated by this Court in 1993 because RO in 1969 had 
applied "the law in effect at that time", id. at 137).  See 
also Berger v. Brown, 10 Vet. App. 166, 170 (1997).

"In order for there to be a valid claim of [CUE], . . . the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Russell, 3 Vet. 
App. at 313; see also 38 C.F.R. § 20.1403(a); Damrel, supra.  
A CUE claim must also demonstrate that if the error(s) had 
not been made, the decision would have manifestly be 
different.  Russell, supra; see also Bustos, 179 F.3d at 
1380.  Moreover, the Court held in Fugo v. Brown  that "to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and . . . persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo, 6 Vet. App. 40, 
44 (1993); see also 38 C.F.R. § 20.1404(b); Crippen v. Brown, 
9 Vet. App. 412, 420 (1996).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the moving party is 
not for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 38 
C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also 
Yates v. West, 213 F.3d 1372 (2000).

Again, the Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991). "'Clear and unmistakable error' 
requires that error, otherwise prejudicial, must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
Russell, Fugo and other decisions, the Court has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that simply to claim CUE on the basis that previous 
adjudication had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

Factual Background and Analysis.  As the Board noted in its 
October 1976 decision, the veteran served from January 1943 
to November 1945.  The Board further noted that, when 
examined for service, the veteran had no left shoulder 
abnormalities.  Service medical records did reveal that the 
veteran received a "through and through" bullet wound to 
the upper left arm during combat in March 1945.  The entry 
and exit wounds were found to be clean.  Physical examination 
revealed that the veteran's arm was slightly swollen and 
tender, and the wound was dressed with sterile gauze and 
sulfathiazole.  The veteran's wounds subsequently healed, and 
he was returned to duty in March 1945.  On separation in 
November 1945, it was noted that the veteran had sustained a 
gunshot wound of the left shoulder.  No manifestations of 
arthritis were noted at this time or in service, however.

By a rating dated in February 1946, service connection was 
established for residuals of gunshot wound of the left arm.

At the time of a March 1948 VA orthopedic examination, the 
veteran had two 1/4-inch scars in the left deltoid area, 
residuals of a gunshot wound in service.  The examination 
report also indicated that the veteran had no complaints with 
respect to his left arm or shoulder.  Clinical examination 
revealed no muscular atrophy, limitation of motion, or pain 
on motion of the left shoulder or elbow.  Radiographic 
examination of the left shoulder disclosed no abnormality.  
Similarly, x-ray examination of the left humerus showed no 
bony abnormality.  Diagnosis was of gunshot wound, left upper 
arm, Muscle Group III, nonsymptomatic.

Many years later, in December 1974, the veteran was seen at 
the VA with complaints of pain in the left shoulder.  
Radiographic examination of the left shoulder showed a 
rounded 1 1/2 centimeter defect in the inferior margin of the 
subchondral bone of the glenoid.  This abnormality was 
presumed to be due to old trauma.  Considerable irregularity 
of the glenoid and narrowing of the cartilaginous space were 
also found.  The attending radiologist reported hypertrophic 
changes involving the opposing articulating surface of the 
head of the humerus.

The veteran was hospitalized in January 1975.  At that time, 
he complained of increased glenohumeral symptoms over the 
past several years.  Clinical examination revealed tenderness 
in the subacromial region.  Abduction of the left shoulder 
was noted to 95 degrees.  Internal and external rotation were 
described as excellent.  Reportedly, x-rays showed narrowing 
of the glenohumeral joint, with a cystic lesion in the 
glenoid.  Arthrogram of the left shoulder showed no 
demonstrable tear of the rotator cuff and no paracapsular 
pathology.  Diagnosis was of osteoarthritis of the left 
shoulder.

The veteran was afforded another VA examination in July 1975, 
when it was noted that he had had increasing pain and 
stiffness in the left shoulder joint over the previous 10 to 
12 years.  Clinical examination of the left shoulder revealed 
an almost faded, nonsensitive scar in the mid-deltoid area.  
This was reported as being secondary to a gunshot wound.  
Flexion of the left shoulder joint was to 90 degrees; 
abduction was to 80 degrees.  Both internal and external 
rotation were done slowly to 90 degrees.  The veteran 
complained of pain during these manipulative procedures.  An 
x-ray of the left shoulder showed no evidence of dislocation 
or fracture.  There was a linear lucent line in the joint 
space, which was suggestive of a vacuum phenomenon.  The 
margins of the glenoids were described as somewhat irregular.  
There was a density adjacent to the humeral head medially; 
this was thought to be a bony spur, or possibly intra-
articular calcification or a loose body in the joint space.  
The attending radiologist concluded that there was 
degenerative arthritis of the shoulder joint, with 
calcification or ossification within the joint space.  The 
examiner concluded that the veteran's left shoulder 
difficulties were attributable to osteoarthritis.  

Based on this evidence, the Board in its decision of October 
1976 made the following findings of fact:

1.	During service the veteran sustained a gunshot wound of 
the left shoulder; there was no bone or joint 
involvement.  Arthritis was not shown in service.

2.	Examination several years after the veteran's separation 
from service revealed no arthritic changes of the left 
shoulder.

3.	Approximately 29 years after service, the veteran was 
found to have osteoarthritis of the left shoulder.

4.	The residuals of a gunshot wound of the intrisic (sic) 
muscles of the shoulder girdle, Group III on the left 
are presently rated as twenty percent (20%) disabling.

5.	There is no etiological relationship between the 
veteran's gunshot wound of the left deltoid area and his 
osteoarthritis of that shoulder joint.

The Board concluded that osteoarthritis of the left shoulder 
was not incurred or aggravated by wartime service and that 
arthritis was not manifest within one year after separation 
therefrom. 

The veteran now contends that there was CUE in the October 
1976 Board decision, based on an alleged failure of the Board 
to consider part of a July 1975 VA medical report, and based 
on failure of the Board to apply 38 C.F.R. § 3.303(d).  

With respect to his first argument, the veteran asserts that 
the Board failed to address, in its entirety, a July 1975 VA 
radiographic report, which diagnosed the veteran with 
degenerative arthritis of the shoulder joint.  The veteran 
specifically points to the part of the examiner's opinion 
that reads, "Calcification or ossification within the joint 
space between the humeral head and glenoid may be secondary 
to trauma.  It is not known if there is any history of 
trauma."  The veteran argues that because there was clear 
evidence at the time of this report that he had suffered 
shoulder trauma, the report should be read to associate the 
veteran's osteoarthritis of the left shoulder with his in-
service trauma.  The Board is not persuaded by this argument, 
as it would be inappropriate to make assumptions about the 
physician's medical opinion.

There has been no assertion that the correct facts as they 
were known at the time of the October 1976 decision were not 
before the Board.  It is clear that the complete July 1975 
medical report was before the Board when it rendered its 
decision.  Further, the evidence as a whole contains medical 
findings which could reasonably support a denial of service 
connection.  Rather, the veteran's disagreement is with how 
the Board weighed or evaluated the evidence that was of 
record.  Since this is an argument with respect to how the 
facts were weighed or evaluated, it cannot establish clear 
and unmistakable.  Fugo, supra.  

Second, the veteran has cited 38 C.F.R. § 3.303(d) to support 
the contention that the Board failed to appropriately 
consider the post-service medical evidence, and thereby 
failed find the evidence as a whole to be favorable to the 
claim, or otherwise failed to resolve reasonable doubt in the 
veteran's favor.  The Board's failure to specifically cite 38 
C.F.R. § 3.303(d) did not constitute error that would have 
resulted in a manifestly different outcome.  The Board in its 
October 1976 decision considered the post-service medical 
findings, but denied the claim on the grounds that the 
veteran was not diagnosed with osteoarthritis for many years 
following service.  A current reweighing of the evidence 
cannot be a basis of CUE.  Russell.  In 1976, there was no 
incorrect finding of facts, and there was no conclusion 
compelled by the evidence about which reasonable minds could 
not differ.  38 C.F.R. § 20.1403(a).  

Last, the representative appears to argue that the Board's 
failure to resolve reasonable doubt and find in the veteran's 
favor was somehow itself a basis of CUE.  But again, an 
opinion as to the weight of evidence cannot be a basis of 
CUE.  Russell.  Likewise, any failure to resolve reasonable 
doubt in the veteran's favor cannot constitute CUE inasmuch 
as CUE, if it exists, is undebatable.  Russell, 3 Vet. App. 
at 314; Yates, 213 F.3d 1372 (2000).


ORDER

The October 1976 Board decision denying service connection 
for osteoarthritis of the left shoulder was not clearly and 
unmistakably erroneous.  The benefit sought is denied.



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



